Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.  Claim 1, 3 are amended; claims 4-5 are cancelled; and claims 14-20 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-3 and 6-20 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting

Claims 1-3, 6-8, 10-11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10,934,370 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a hybrid supported metallocene catalyst comprising similar first and second transition metal compound, and a co-catalyst supported on a similar carrier.  The catalyst is used in the preparation of olefin monomers.  The claims in .

Claims 1-3, and 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-21 of copending Application No. US 2021/0002463 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are drawn to hybrid catalyst composition comprising first metallocene compound, second metallocene compound and a co-catalyst, and the hybrid catalyst system supported on a carrier, copending claims are drawn to polymer formed using the hybrid catalyst composition comprising first metallocene compound, second metallocene compound and a co-catalyst.  Present claims are anticipated by the claims in copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103


Claims 1-2, 6-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al (EP 1 300 425 A2).
Regarding claim 1, Oshima et al disclose a catalyst component comprising (i) a transition metal compound having two cyclopentadiene type anion skeleton carrying groups which are linked with each other directly or through a bridging group and hafnium atom as the central atom and (ii) a transition metal compound having cyclopentadiene type anion skeleton-carrying groups which are not linked with each other and zirconium atom or a titanium atom as a central atom (abstract).
Oshima et al fail to disclose a catalyst comprising the combination of presently claimed first transition metal compound and second transition metal compound.
However, Oshima et al in the general disclosure teach that transition metal compound (i) used is a compound represented by formula 4 - L22HfX12 wherein preferable examples of L2 include η5-indenyl group and η5-alkyl-substituted indenyl group (paragraph 0017).  Examples of the above mentioned alkyl groups include ethyl group, methyl group and propyl group (paragraph 0022).  Examples of compound represented by formula 4 include ethylenebis(methylindenyl) hafnium dichloride and compounds wherein the ethylene in above examples are changed to the term dimethyl silylene, diethyl silylene, and diphenyl silylene (paragraph 0037) which reads on second transition metal compound in present claim 1.  Preferable example of transition metal compound (ii) used is a compound represented by formula 5 (paragraph 0039).  Examples of transition metal compound (ii) represented by formula 5 include (methylcyclopentadienyl) (indenyl) titanium dichloride (paragraph 0042) which reads on the first transition metal compound in present claim 1.  Therefore, in light of the teachings in general disclosure, of Oshima et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare a catalyst component of Oshima et al comprising a combination of dimethylsilylene bis(propylindenyl) hafnium dichloride and (methylcyclopentadienyl)(indenyl) titanium dichloride, absent evidence to the contrary.
Regarding claim 2, it is noted that ligands are symmetrically connected to one side and another side of the transition metal in dimethylsilylene bis(propylindenyl) hafnium dichloride, and ligands are asymmetrically connected to one side and another side of the transition metal in (methylcyclopentadienyl)(indenyl) titanium dichloride.
Regarding claims 6, 10, 11 and 12, as the co-catalyst compounds B, C or a combination thereof is preferable (paragraph 0051).  Compound B is at least one aluminum compound represented by represented by formula E1aAlZ3-a, a cyclic 2)-O}b a linear aluminoxane represented by formula E3{Al(E3)-O-}cAlE32 (paragraphs 0052-0055) wherein E2 and E3 include a methyl group, ethyl group (paragraph 0060).  Examples of compound B1 include trimethyl aluminum (paragraph 0059).  Examples of compound C preferably includes N,N-dimethylanilinium tetrakis(pentafluoropheyl)borate (paragraph 0068). 
Regarding claim 7, as particle d, those generally used as a carrier are preferable (paragraph 0113).
Regarding claim 9, average particle diameter of the particle “d” is preferably 10 to 100 microns, pore volume is preferably 0.3 to 10 ml/g and specific surface area is 10 to 1000 m2/g (paragraph 0120).
Regarding claim 13, see example 1, wherein the catalyst is used in the preparation of copolymer of ethylene and 1-butene.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al (EP 1 300 425 A2) in view of Buck et al (US 2014/0057777 A1).
The discussion with respect to Oshima et al in paragraph 6 above is incorporated here by reference.
Oshima et al are silent with respect to weight ratio of transitional metal in the first and second transition metal compounds to carrier.
However, Buck et al teach polymerization process utilizing a catalyst system comprising an ansa-metallocene and a second metallocene compound for the production of olefin polymers (abstract).  The weight ratio of metallocene compounds to activator support is in the range of 1:20 to 1:1000 (paragraph 0269) which overlaps with the weight ratio in present claim.  Therefore, in light of teachings in Buck et al in the same field of endeavor containing a mixture of two different transition metal containing compounds, it would have been obvious to one skilled in art prior to the filing of present 

Response to Arguments

The obviousness-type double patenting rejections as set forth in paragraphs 5-8, of office action mailed 10/2/2020, are withdrawn in view of the proper filing of a terminal disclaimer.

The rejections under 35 U.S.C. 103 as set forth in paragraphs 9-11, of office action mailed 10/2/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764